[gpilexhibit109201810k001.jpg]
Management Incentive Plan PLAN DOCUMENT As Amended and Restated as of December
5, 2016



--------------------------------------------------------------------------------



 
[gpilexhibit109201810k002.jpg]
MANAGEMENT INCENTIVE PLAN Table of Contents Section # Subject Page # I Plan
Purpose 3 II Eligibility 3 III Financial Performance 3-4 IV Award Determination
and Approval 5 V Individual Performance Factors 5 VI Currency 5 VII
Participation Level and New Participants 6 VIII Revisions to Plan 6 IX Form and
Timing of Awards 6-7 X Employees on Leave 7 XI Termination, Death or Disability
7 XII Other Plan Design Considerations 8 XIII Internal Revenue Code Section 409a
9 XIV Clawbacks 9 XV Effectiveness of Amendment & Restatement 9



--------------------------------------------------------------------------------



 
[gpilexhibit109201810k003.jpg]
I. PLAN PURPOSE: The purpose of the Management Incentive Plan (the "Plan") is to
offer a short-term incentive award opportunity for eligible global employees
(“Participants”) who make significant contributions to the growth and
profitability of Graphic Packaging Holding Company (together with its
subsidiaries, the "Company") and who demonstrate the performance that the
Company desires to encourage. The Plan is designed to emphasize management’s
commitment to financial success and to a superior return on investment of its
stockholders. Each “Plan Year” for the Plan is January 1st to December 31st. II.
ELIGIBILITY Regular full-time and regular part-time salaried employees will be
advised of their eligibility for the Plan based on their position. In addition,
eligibility for participation in the Plan for a Plan Year will be subject to the
following conditions: 1. Date of hire – A Participant must be employed by the
Company on or before September 30 of the Plan Year in a Salaried, eligible
position; 2. Active employment – A Participant must be an active employee on the
date of the management incentive plan payout or if not active, terminated under
a status that allows for payout; 3. Performance – Participants must maintain at
least a “Meets Expectations” performance rating at the ending of the Plan Year
to be eligible for payment of an award for that year, regardless of corporate
performance. Sustained performance problems may result in permanent
disqualification of participation in the Plan. Company employees who work
outside the United States or who are not paid on a U.S.-based payroll
(“International Employees”) are eligible to participate in the Plan to the
extent permitted under rules and guidelines for such participation as are
established by the Compensation and Benefits Committee. III. FINANCIAL
PERFORMANCE: The amounts of any award payouts under the Plan are substantially
financially-driven and will be based in large part on the results of the Company
as a whole and/or any subsidiary, 3



--------------------------------------------------------------------------------



 
[gpilexhibit109201810k004.jpg]
affiliate or business unit of the Company, or a combination of these results.
One or a combination of the following performance measures may be used to
measure such results:  Net earnings or net income (before or after taxes) 
Earnings per share  Net sales growth  Net operating profit  Return measures
(including, but not limited to, return on assets, capital, equity or sales) 
Cash flow (including, but not limited to, operating cash flow, free cash flow,
and cash flow return on capital)  Earnings before or after taxes, interest,
depreciation and/or amortization  Gross or operating margins  Productivity
ratios  Share price (including, but not limited to, growth measures and total
shareholder return)  Expense targets  Margins  Operating efficiency 
Customer satisfaction  Working capital targets  Cost eliminations;  Debt
reduction;  Employee engagement and cultural effectiveness; and  Ratios
combining any of the performance measures. The performance measures may, without
limitation, be based upon the attainment of specified levels of performance
under one or more of the measures described above during the Plan Year, relative
to performance in prior periods, relative to pre-established targets, or
relative to the performance of other entities (or indices covering multiple
entities). 4



--------------------------------------------------------------------------------



 
[gpilexhibit109201810k005.jpg]
Each Participant's incentive award opportunity for any given Plan Year is based
on the specific corporate performance measures established during the annual
operating plan approval process, and approved by the Company’s Compensation and
Benefits Committee for that Plan Year. IV. AWARD DETERMINATION AND APPROVAL: The
Plan is specifically designed to create substantial incentive opportunity for
the achievement of the Company’s most important financial goals and for
continued service and sustained effort through the date of payment of any award
(the “Payment Date”). After the conclusion of a Plan Year, the President and
Chief Executive Officer (“CEO”) will make a recommendation to the Compensation
and Benefits Committee of Graphic Packaging Holding Company regarding the payout
under the Plan. This recommendation will be based upon the President and CEO’s
assessment of the degree to which the Company achieved the performance measures
applicable to that Plan Year and the degree to which each Participant
contributed to that achievement. The Compensation and Benefits Committee
approves the percentage of target payout under the Plan and the award payout
amounts for those officers designated as Executive Officers by the Board of
Directors, except for the President and CEO. Separately, the Company’s
Compensation and Benefits Committee will make a recommendation to the full Board
of Directors regarding the payout under the Plan for the President and CEO. V.
INDIVIDUAL AND TEAM PERFORMANCE FACTORS: Award opportunities (before individual
performance factors) range from 0% to 200% of an individual’s target award.
Individual and team performance factors can further adjust a Participant’s award
payout by up to 20%, either up or down. All adjustments to award payouts based
on individual performance factors are reviewed and approved by the President and
CEO. VI. CURRENCY: All financial results will be stated on a U.S. dollar
reporting basis for purposes of determining actual performance against the
applicable performance measures for any given Plan Year. 5



--------------------------------------------------------------------------------



 
[gpilexhibit109201810k006.jpg]
VII. PARTICIPATION LEVEL AND NEW PARTICIPANTS: Participation level is defined as
the “target” incentive award opportunity provided to Participants under the
Plan. Each Participant's approved participation level is determined and
communicated annually. The target incentive award opportunity is expressed as a
percentage of a Participant's annual base salary as of December 31 of the
applicable Plan Year. Participation level changes during the Plan Year will
result in any awards earned being calculated on a prorated basis for the number
of days assigned to each participation level during that Plan Year. New
Participants shall have any awards earned prorated by the number of days of
participation in their first Plan Year, subject to eligibility guidelines. VIII.
REVISIONS TO PLAN: Revisions to applicable performance goals and the resulting
payout percentage for any given Plan Year may be considered to recognize
circumstances beyond the control of Participants. Such revisions will be rare in
practice and only respond to extraordinary and unforeseeable events. It is
understood that revisions may adjust for positive windfalls as well as negative
shortfalls. Revisions must be approved by the President and CEO of the Company,
the Compensation and Benefits Committee of the Board of Directors and the full
Board of Directors. IX. FORM AND TIMING OF AWARDS: All awards under the Plan
will be paid in cash and in local currency. Awards will be subject to all
applicable social insurance, income tax and other withholding requirements
effective at the time of payment. Awards paid to Participants in
hyper-inflationary countries may be monetarily corrected to adjust for currency
devaluation between the close of the plan year and the award payment date. 6



--------------------------------------------------------------------------------



 
[gpilexhibit109201810k007.jpg]
All awards will be paid between January 2 and March 15 of the calendar year
following the close of each Plan Year. X. EMPLOYEES ON LEAVE: Award payouts for
employees who, during the plan year, have been on a paid or unpaid leave of
absence pursuant to the Family and Medical Leave Act (“FMLA”), the Company’s
workers’ compensation program, the Company’s short term disability policy, or
any other type of leave will be prorated to exclude the time away from work. XI.
TERMINATION, DEATH, OR DISABILITY: Awards for a given Plan Year will be paid
only to Participants who are actually employed on the Payment Date. A
Participant whose employment terminates, whether by resignation or by discharge,
for any reason (or no reason) prior to the Payment Date for a Plan Year shall
not earn or have any right to an award from the Plan for such Plan Year and
shall not be deemed to have earned or become vested in any such award, except
for Participants (i) who terminate employment due to death, disability, or
retirement (“retirement” for this purpose means an employee whose age on the
effective date of termination is at least 55 and whose combination of age and
years of service on that date is equal to or greater than 65); or (ii) who are
eligible for benefits under the Graphic Packaging International, Inc.
Supplemental Unemployment Benefits Plan or the Graphic Packaging International,
Inc. Executive Severance Plan, under Employment Agreements, and who sign and
return (and do not revoke) a Release under that Plan (“Special Circumstance
Participants”). Under this provision, Special Circumstance Participants may be
paid a pro rata portion of any award earned based on their date of termination,
and all such prorated payments, if any, will be made at the time and in the form
received by all other Participants. Notwithstanding the foregoing, any
Participant who is entitled to a payment in lieu of annual incentive
compensation for the Plan Year upon termination of employment under an
employment agreement or any similar arrangement with the Company shall not also
be entitled to an award under the Plan for such year. 7



--------------------------------------------------------------------------------



 
[gpilexhibit109201810k008.jpg]
XII. OTHER PLAN DESIGN CONSIDERATIONS: The Plan will be administered by the
SVP-Human Resources. Each determination of financial performance or other action
made or taken by the Compensation and Benefits Committee hereunder will be final
and conclusive for all purposes and upon all persons. No Participant shall have
the right to anticipate, alienate, sell, transfer, assign, pledge, or encumber
his or her right to receive any award payable under the Plan. No Participant
shall have any lien on any assets of the Company by reason of any award payable
under the Plan. The Company specifically reserves the right to amend, modify, or
terminate the Plan at any time for any reason. Neither the Plan nor any award
under the Plan shall create any employment contract or imply any relationship
between the Company and any Participant, other than employment terminable by
either party at will. The terms of the Plan are governed by the laws of the
State of Georgia without regard to conflict of laws principles. The Company
reserves the right for the President and Chief Executive Officer to recommend to
the Compensation and Benefits Committee and Board of Directors of Graphic
Packaging Holding Company that the Company increase, decrease, or eliminate any
and all Plan awards, including but not limited to any individual award, if, in
the exercise of his business judgment, such modifications would be in the best
interest of the Company. The Board of Directors of Graphic Packaging Holding
Company (with respect to an award to the President and Chief Executive Officer)
and the Compensation and Benefits Committee (with respect to all other awards)
shall have absolute discretion in determining whether or not to issue an award
and in determining the amount of each award paid. 8



--------------------------------------------------------------------------------



 
[gpilexhibit109201810k009.jpg]
XIII. INTERNAL REVENUE CODE SECTION 409A: The Plan is designed and intended to
provide only for payments that are exempt from Section 409A of the Internal
Revenue Code (the “Code”) under the exception in Treasury Regulation Section
1.409A-1(b)(4) for certain short-term deferrals. Nevertheless, if any amount
under the Plan is subject to 409A of the Code, the Plan shall be interpreted and
administered so as not to cause the acceleration of (or the imposition of
additional) taxes provide for in Section 409A of the Code. XIV. CLAWBACKS:
Participants shall be required to forfeit or reimburse the Company with respect
to any award paid under the Plan to the extent required by any clawback or
recoupment policy of the Company now in effect or as may be adopted by the
Company from time to time as required by Section 304 of the Sarbanes-Oxley Act
of 2002, Section 954 of the Dodd-Frank Wall Street Reform and Consumer
Protection Act, or as otherwise required by applicable law. XV. EFFECTIVENESS OF
AMENDMENT AND RESTATEMENT: The Management Incentive Plan as amended and restated
as set forth herein, shall be effective for the 2016 Plan year and thereafter
until terminated or further amended by the Board of Directors of the Company. *
* * * 9



--------------------------------------------------------------------------------



 